Exhibit 10.1

 

 

WAIVER AND AMENDMENT NO. 13

TO THIRD AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS WAIVER AND AMENDMENT NO. 13 (this “Agreement”) is entered into as of August
14, 2008, by and among SPAR MARKETING FORCE, INC. (“SMF”), SPAR, INC. (“SPAR”),
SPAR/BURGOYNE RETAIL SERVICES, INC (“SBRS”), SPAR GROUP, INC. (“SGI”), SPAR
INCENTIVE MARKETING, INC. (“SIM”), SPAR TRADEMARKS, INC. (“STM”), SPAR
MARKETING, INC. (DE) (“SMIDE”), SPAR MARKETING, INC. (NV) (“SMINV”), SPAR
ACQUISITION, INC. (“SAI”), SPAR TECHNOLOGY GROUP, INC. (“STG”), SPAR/PIA RETAIL
SERVICES, INC. (“Pia Retail”), RETAIL RESOURCES, INC. (“Retail”), PIVOTAL FIELD
SERVICES, INC. (“Pivotal Field”), PIA MERCHANDISING CO., INC. (“PIA”), PACIFIC
INDOOR DISPLAY CO. (“Pacific”), PIVOTAL SALES COMPANY (“Pivotal”), SPAR ALL
STORE MARKETING SERVICES, INC., (“SAS”) and SPAR BERT FIFE, INC. (“SBFI”) (each
a “Borrower” and collectively “Borrowers”) and WEBSTER BUSINESS CREDIT
CORPORATION (formerly known as Whitehall Business Credit Corporation)
(“Lender”).

BACKGROUND

The Borrowers and Lender are parties to that certain Third Amended and Restated
Revolving Credit and Security Agreement dated January 24, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which Lender provides the Borrowers with certain
financial accommodations.

The Borrowers have violated certain covenants and have requested Lender waive
the resulting Events of Default and Lender is willing to do so in connection
with making certain amendments to the Loan Agreement.

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Lender, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1.         Definitions. All capitalized terms not otherwise defined or amended
herein shall have the meanings given to them in the Loan Agreement.

2.         Waiver. Subject to the satisfaction of Section 4 below, Lender hereby
waives the Event of Default that have occurred and are continuing as a result
Borrowers’ non-compliance with Section 12(r) with respect to the fiscal month
ending April 30, 2008 due to Borrowers’ failure to maintain the requisite
minimum EBITDA for the period then ended. Notwithstanding the foregoing, the
waiver of the Event of Default set forth above does not establish a course of
conduct between Borrowers and Lender and Borrowers hereby agree that Lender is
not obligated to waive any future Events of Default under the Loan Agreement.

3.         Amendments. Subject to the satisfaction of Section 5 below, the Loan
Agreement is hereby amended as follows:

 

--------------------------------------------------------------------------------

(a)       The definition of “EBITDA” appearing in Section 1(A) of the Loan
Agreement is hereby amended by inserting the following text at the end thereof:

“Solely for purposes of calculating EBITDA for purposes of Section 12(r) of this
Agreement for the ten (10) calendar months ending July 31, 2008 and the eleven
(11) calendar months ending August 31, 2008, EBITDA shall be reduced by the
amount of all capital contributions and/or loans made by any Borrower to any
Unrestricted Subsidiary during such periods. In addition, notwithstanding
anything to the contrary contained in this definition, for purposes of this
definition, Borrowers shall be permitted to add back to EBITDA for any period
including the calendar month ended June 30, 2008, 50% of Borrowers’ accrued
litigation expenses, not to exceed $233,000 in the aggregate.”

(b)       Section 12(p) of the Loan Agreement is hereby amended in its entirety
to provide as follows:

“(p)     it shall cause to be maintained as at the last day of each fiscal month
set forth below for the twelve month period then ended a Fixed Charge Coverage
Ratio of not less than the ratio set forth below:

 

Fiscal Quarter Ended

 

Fixed Charge Coverage Ratio

June 30, 2008

No Test

September 30, 2008

1.00 to 1.0

October 31, 2008

1.00 to 1.0

November 30, 2008

1.00 to 1.0

December 31, 2008 and the last day of each fiscal month ending thereafter

1.00 to 1.0

 

(c)       Section 12(q) of the Loan Agreement is hereby amended in its entirety
to read as follows:

“(q)     it will not make capital expenditures, (including, without limitation,
expenditures for software and assets acquired through capitalized lease
transaction) in any fiscal year in an aggregate amount in excess of $800,000 for
the fiscal year ending December 31, 2008.”

(d)       Section 12(r) of the Loan Agreement is hereby amended in its entirety
to provide as follows:

“(r)      the Borrowers shall maintain EBITDA for the test period ending on the
last day of each month set forth below in an amount not less than the amount set
forth below:

 

 

2

 



 

--------------------------------------------------------------------------------

 

Test Period Ended

 

EBITDA

3 months ended December 31, 2007

$1,058,000

4 months ending January 31, 2008

$750,000

5 months ending February 29, 2008

$628,000

6 months ending March 31, 2008

$941,000

7 months ending April 30, 2008

No Test

8 months ending May 31, 2008

$1,168,000

9 months ending June 30, 2008

$1,187,000

10 months ending July 31, 2008

$1,285,000

11 months ending August 31, 2008

$1,323,000

 

4.         Conditions of Effectiveness. This Agreement shall become effective as
of the date hereof, provided that the following conditions shall have been
satisfied: (i) Lender shall have received four (4) copies of this Agreement
executed by the Borrowers and the Guarantor (“Guarantor”) listed on the
signature page hereto, and (ii) payment of an amendment fee in the sum of
$25,000 which fee shall be charged by Lender to Borrowers’ loan account as a
Revolving Advance.

5.         Representations, Warranties and Covenants. Each of the Borrowers
hereby represents, warrants and covenants as follows:

(a)       This Agreement and the Loan Agreement constitute legal, valid and
binding obligations of each of the Borrowers and are enforceable against each of
the Borrowers in accordance with their respective terms.

(b)       Upon the effectiveness of this Agreement, each of the Borrowers hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Agreement.

(c)       No Borrower has any defense, counterclaim or offset with respect to
the Loan Agreement or the Obligations.

 

6.

Effect on the Loan Agreement.

(a)       Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

(b)       Except as set forth in Section 2 hereof, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Lender, nor constitute a waiver of any provision of the Loan
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.

 

3

 



 

--------------------------------------------------------------------------------

7.         Governing Law. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).

8.         Cost and Expenses. Borrowers and Guarantors each hereby agree to pay
the Lender, on demand, all costs and expenses (including reasonable attorneys’
fees and legal expenses) incurred in connection with this Agreement and any
instruments or documents contemplated hereunder.

9.         Release. Borrowers and Guarantor hereby release, remise, acquit and
forever discharge Lender, Lender’s employees, agents, representatives,
consultants, attorneys, fiduciaries, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of or in any way connected to this Amendment
or the Ancillary Agreements (all of the foregoing hereinafter called the
“Released Matters”). Borrowers and Guarantor acknowledge that the agreements in
this Section are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters.

10.       Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

11.       Counterparts; Facsimile or Electronic Signatures. This Agreement may
be executed by the parties hereto in one or more counterparts of the entire
document or of the signature pages hereto, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement. Any signature received by facsimile or electronic transmission shall
be deemed an original signature hereto.

[Remainder of page intentionally left blank]

 

4

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

SPAR MARKETING FORCE, INC.

SPAR, INC.

SPAR/BURGOYNE RETAIL SERVICES, INC.

SPAR GROUP, INC.

SPAR INCENTIVE MARKETING, INC.

SPAR TRADEMARKS, INC.

SPAR MARKETING, INC. (DE)

SPAR MARKETING, INC. (NV)

SPAR ACQUISITION, INC.

SPAR TECHNOLOGY GROUP, INC.

SPAR/PIA RETAIL SERVICES, INC.

RETAIL RESOURCES, INC.

PIVOTAL FIELD SERVICES, INC.

PIA MERCHANDISING CO., INC.

PACIFIC INDOOR DISPLAY CO.

PIVOTAL SALES COMPANY

SPAR ALL STORE MARKETING SERVICES, INC.

SPAR BERT FIFE, INC.

 

By:       /s/ James R. Segreto                                            


Name:  James R. Segreto
Title:    Chief Financial Officer
             of each of the foregoing entities

 

 

WEBSTER BUSINESS CREDIT CORPORATION

 

 

By:       /s/ Daniel Dupre                                                   
Name:  Daniel Dupre
Title:    Vice President

 

 

--------------------------------------------------------------------------------

CONSENTED AND AGREED TO BY:

 

PIA Merchandising Limited, Guarantor

 

By:   /s/ James R. Segreto                        

Name:  James R. Segreto

Its:       Chief Financial Officer

 

 

/s/ William Bartels                                   

William Bartels, Guarantor

 

 

/s/ Robert Brown                                     

Robert Brown, Guarantor

 

 